DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application EP 19182324.4 filed in European Patent Office (EPO) on June 25, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on May 29, 2020, IDS filed on October 13, 2020, IDS filed on November 10, 2021, IDS filed on March 3, 2022, IDS filed on March 14, 2022 and IDS filed on April 6, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 1, 5, 6 and 10 are objected to because of the following informalities:  
In claim 1, line 5, “a D50” should read --an average particle size or a median diameter (D50)--. Support can be found at least in paragraph [0050] of the original specification.
In claim 5, “a thickness of the phosphor converter layer” should read --the thickness of the phosphor converter layer--. Support can be found at least in line 6 of base claim 1.
In claim 6, “a thickness of the phosphor converter layer” should read --the thickness of the phosphor converter layer--. Support can be found at least in line 6 of base claim 1.
In claim 10, “The device of of claim 1” should read --The device of claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the feature “a thin layer of a non-luminescent material formed over the phosphor particles” in lines 4-5 and the feature “a thin layer of non-luminescent material coating on the phosphor particles” in lines 6-7. It is unclear what the above features specifically refer to, thus this renders the claim indefinite.
For example, it is unclear whether “a thin layer of non-luminescent material” of the latter feature relates back to “a thin layer of a non-luminescent material” of the former feature or refers to something else. For the examination purpose, the feature “wherein the phosphor converter layer further comprises a thin layer of non-luminescent material coating on the phosphor particles” is interpreted to as --wherein the thin layer of the non-luminescent material is coated on the phosphor particles--.

The following is a quotation of 35 U.S.C. 112(d) (AIA ):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 4, the feature “the particle size D50 is less than 9 [Symbol font/0x6D]m” fails to further limit “a D50 of greater than 1 [Symbol font/0x6D]m and less than 10 [Symbol font/0x6D]m” in base claim 1 because, for example, the size range of claim 4 deviates from the size range of base claim 1.
In claim 4, the feature “the thickness of the thin layer is less than 15 [Symbol font/0x6D]m” fails to further limit “the thin layer has a thickness of less than 200 nm” in base claim 1 because, for example, the thickness range of claim 4 deviates from the thickness range of base claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the examination purpose, claim 4 is considered as the claim does not have the above features.
Claims 5 and 6 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Camras et al. US 2018/0122993 in view of Maeda et al. US 2004/0104391.
Regarding claim 1, Camras teaches a device comprising: 
a micro-LED comprising at least two individually addressable light emitting diodes (e.g., two light emitting diodes among multiple light emitting diodes, [37], Fig. 2; [25]; Fig. 4, [124]); and a phosphor converter layer (e.g., one and/or two 230, Fig. 2, [37]; 125, Fig. 1b, [31]; 30, Fig. 4, [124]) disposed on the micro-LED, the phosphor converter layer comprising a plurality of phosphor particles (e.g., 131, Fig. 1b, [31]; [37]; [124]), wherein the phosphor converter layer further comprises a thin layer of non-luminescent material coating (e.g., 132, Fig. 1b, [31], [28]) on the phosphor particles, and wherein the thin layer has a thickness of less than 200 nm (e.g., [21], [102]).
 Camras does not explicitly teach i) a same substrate on which the light emitting diodes are disposed; ii) the phosphor converter layer comprising a plurality of phosphor particles having a D50 of greater than 1 [Symbol font/0x6D]m and less than 10 [Symbol font/0x6D]m; and iii) a thickness of the phosphor converter layer is greater than 4 [Symbol font/0x6D]m and less than 20 [Symbol font/0x6D]m.
Regarding i), Maeda teaches the light emitting diodes are disposed on a same substrate (e.g., Fig. 56, [498]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Maeda with that taught by Camras to arrive at the claimed invention for the purpose of evenly arranging and supporting the light emitting diodes on a substrate for example.
Regarding ii), Camras, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m (for micro LED pixel) (e.g., [25]), which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding iii), Camras, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m and the inorganic coating having a thickness of several nanometers to tens of nanometers (e.g., [25], [21], [31], [28]; the phosphor converter layer of Camras may be similar to 125 of Fig. 1b, and a thickness of 125 could be up to about 20 [Symbol font/0x6D]m if estimated using the above numbers, which overlaps the claimed range). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 2, Camras in view of Maeda teaches the device of claim 1 as discussed above.
Camras in view of Maeda does not explicitly teach wherein the plurality of phosphor particles has a D50 of greater than 2 [Symbol font/0x6D]m and less than 7 [Symbol font/0x6D]m.  
Camras in view of Maeda, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m (for micro LED pixel) (e.g., Camras, [25]), which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras in view of Maeda to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 3, Camras in view of Maeda teaches the device of claim 2 as discussed above.
Camras in view of Maeda does not explicitly teach wherein the plurality of phosphor particles has a D50 of greater than 3 [Symbol font/0x6D]m and less than 5 [Symbol font/0x6D]m.  
Camras in view of Maeda, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m (for micro LED pixel) (e.g., Camras, [25]), which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras in view of Maeda to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 4, Camras in view of Maeda teaches the device of claim 1 as discussed above, wherein the particle size D50 is less than 9 [Symbol font/0x6D]m and the thickness of the thin layer is less than 15 [Symbol font/0x6D]m (see the 112 rejection above).
Regarding claim 5, Camras in view of Maeda teaches the device of claim 4 as discussed above.
Camras in view of Maeda does not explicitly teach wherein a thickness of the phosphor converter layer is greater than 8 [Symbol font/0x6D]m and less than 15 [Symbol font/0x6D]m.  
Camras in view of Maeda, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m and the inorganic coating having a thickness of several nanometers to tens of nanometers (e.g., Camras, [25], [21], [31], [28]; the phosphor converter layer of Camras in view of Maeda may be similar to 125 of Fig. 1b (Camras), and a thickness of 125 could be up to about 20 [Symbol font/0x6D]m if estimated using the above numbers, which overlaps the claimed range). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras in view of Maeda to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 6, Camras in view of Maeda teaches the device of claim 5 as discussed above.
Camras in view of Maeda does not explicitly teach wherein a thickness of the phosphor converter layer is greater than 10 [Symbol font/0x6D]m and less than 13 [Symbol font/0x6D]m.  
Camras in view of Maeda, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m and the inorganic coating having a thickness of several nanometers to tens of nanometers (e.g., Camras[25], [21], [31], [28]; the phosphor converter layer of Camras in view of Maeda may be similar to 125 of Fig. 1b (Camras), and a thickness of 125 could be up to about 20 [Symbol font/0x6D]m if estimated using the above numbers, which overlaps the claimed range). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further control and optimize the device of Camras in view of Maeda to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 7, Camras in view of Maeda teaches the device of claim 1, wherein the phosphor converter layer further comprises a matrix (e.g., Camras, silicone of 30, Fig. 4, [124]), and the matrix has a refractive index of 1 or greater and less than or equal to 1.5 (e.g., Camras, silicone, [124]; silicone corresponds to the matrix having the claimed index, disclosed in paragraph [0050] of the original specification).  
Regarding claim 8, Camras in view of Maeda teaches the device of claim 7 as discussed above.
Camras in view of Maeda does not explicitly teach wherein the matrix has a refractive index of 1 or greater and less than 1.4.
Camras in view of Maeda, however, recognizes that the matrix may comprise one or more materials selected from the group consisting of a transmissive organic polymer, such as, PE (polyethylene), PP (polypropylene), PEN (polyethylene napthalate), PC (polycarbonate), polymethylacrylate (PMA), polymethylmethacrylate (PMMA) (Plexiglas or Perspex), cellulose acetate butyrate (CAB), silicone, polyvinylchloride (PVC), polyethylene terephthalate (PET), (PETG) (glycol modified polyethylene terephthalate), PDMS (polydimethylsiloxane), COC (cyclo olefin copolymer), and epoxy resin (e.g., Camras, [120]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Camras in view of Maeda to include the matrix has a refractive index of 1 or greater and less than 1.4 because it has been well known in the art that there are various organic polymers usable as a matrix for a phosphor converter layer as described in Camras, and selecting an organic polymer for its conventional use and desired purpose would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Regarding claim 9, Camras in view of Maeda teaches the device of claim 8 as discussed above.
Camras in view of Maeda does not explicitly teach wherein the matrix has a refractive index of 1 or greater and less than 1.2.
Camras in view of Maeda, however, recognizes that the matrix may comprise one or more materials selected from the group consisting of a transmissive organic polymer, such as, PE (polyethylene), PP (polypropylene), PEN (polyethylene napthalate), PC (polycarbonate), polymethylacrylate (PMA), polymethylmethacrylate (PMMA) (Plexiglas or Perspex), cellulose acetate butyrate (CAB), silicone, polyvinylchloride (PVC), polyethylene terephthalate (PET), (PETG) (glycol modified polyethylene terephthalate), PDMS (polydimethylsiloxane), COC (cyclo olefin copolymer), and epoxy resin (e.g., Camras, [120]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Camras in view of Maeda to include the matrix has a refractive index of 1 or greater and less than 1.2 because it has been well known in the art that there are various organic polymers usable as a matrix for a phosphor converter layer as described in Camras, and selecting an organic polymer for its conventional use and desired purpose would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Regarding claim 10, Camras in view of Maeda teaches the device of of claim 1, wherein the phosphor converter layer is obtainable by spray coating or sedimentation (e.g., Camras, [27]).  
Regarding claim 11, Camras in view of Maeda teaches the device of claim 10, wherein the thin layer comprises a metal oxide (e.g., Camras, [28]).  
Regarding claim 12, Camras in view of Maeda teaches the device of claim 11, wherein the thin layer comprises at least one of A12O3, HfO2, Ta2O5, ZrO2, TiO2, and SiO3 (e.g., Camras, [28]).
Regarding claim 13, Camras in view of Maeda teaches the device of claim 10, wherein the thin layer is formed by atomic layer deposition (e.g., Camras, [28]).
Regarding claim 14, Camras in view of Maeda teaches the device of claim 10 as discussed above.
Camras in view of Maeda does not explicitly teach wherein the thin layer has a thickness between 40-150 nm.  
Camras in view of Maeda, however, recognizes that the ALD alumina layer has a thickness of 5-120 nm, more especially a thickness of 10-75 nm, yet even more especially a thickness in the 15-50 nm range, which overlap the claimed range (e.g., Camras, [102]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras in view of Maeda to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Claim 15 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Camras et al. US 2018/0122993.
Regarding claim 15, Camras teaches a device comprising: 
a light emitting diode (e.g., 160, Fig. 1b, [31]); and 
a phosphor converter layer (e.g., 125, Fig. 1b, [31]) on the light emitting diode, the phosphor converter layer including a plurality of phosphor particles (e.g., 131, Fig. 1b, [31]) and a thin layer of a non-luminescent material (e.g., 132, Fig. 1b, [31], [28]) formed over the phosphor particles, wherein the phosphor converter layer further comprises a thin layer of non-luminescent material coating on the phosphor particles (e.g., Fig. 1b, [31]; see the 112 rejection above), and wherein the thin layer has a thickness of less than 200 nm (e.g., [21]).
Camras does not explicitly teach wherein a thickness of the phosphor converter layer is greater than 4 [Symbol font/0x6D]m and less than 20 [Symbol font/0x6D]m.
Camras, however, recognizes the phosphor converter layer comprising a plurality of phosphor particles having a D50 of nanometers to 5 [Symbol font/0x6D]m and the inorganic coating having a thickness of several nanometers to tens of nanometers (e.g., [25], [21], [31], [28]; if estimated using the above numbers, a thickness of 125 could be up to about 20 [Symbol font/0x6D]m, which overlaps the claimed range). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the device of Camras to include the claimed range since it has been held that where the criticality of the claimed range(s) is not shown, the claimed range(s) overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 3, 2022